DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 7 of the remarks, filed 14 May 2021, with respect to the amendment of independent claim 1 being based on (previously objected to) dependent claim 3, have been fully considered and are persuasive.  The rejection of 17 March 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 4 – 12, 14 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims invention is directed toward a driver circuit of a display device comprising a timing controller, first drive signal output branch comprising a first trigger circuit and a first assignment circuit, and second drive signal output branch comprising a second trigger circuit, a delay circuit and a second assignment circuit.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the drive circuit wherein the first trigger circuit comprises a first trigger and a first resistor, and the first trigger comprises a controlled end, an input end and an output end; the controlled end of the first trigger is connected to the first output end of the timing controller, the input end of the first 
Thus, claim 1 is allowed.
ii.	Claims 2, 4 – 12, 14 – 20 depend from and inherit the limitations of claim 1.
Thus, claims 2, 4 – 12, 14 – 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621